Per Curiam. In an action before a justice of the peace, the appellee recovered a judgment against the appellant upon a demand for wages as a laborer upon the latter’s farm. The appellant appealed to the Circuit Court and there the appellee, upon a trial before a jury, again prevailed, and the appellant appealed to this court. The testimony produced to the jury was conflicting, and its weight and value depended to some extent upon the credit accorded to the parties as witnesses. It is not complained that the court erred in instructing the jury or otherwise in the course of the trial. We have carefully considered the testimony and can not say that it is insufficient to support the verdict. There is no error demanding interference upon our part with the conclusion reached by the jury. The judgment must be, and is, affirmed.